internal_revenue_service department of the treasury number release date index number in re washington dc person to contact gerard traficanti id telephone number refer reply to cc intl plr-116233-00 date date legend taxpayer entity individual a cpa firm tax years ended dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1 g i for the tax years ended and and to file the annual certification described in sec_1_1503-2 for the tax years ended and additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in tax years ended and entity generated losses and a portion of the losses for each year were included in the consolidated u s federal_income_tax return of taxpayer individual a is the tax director of taxpayer and failed to file the agreement and annual certification pursuant to sec_1_1503-2 for the tax years ended and individual a also failed to advise taxpayer that the agreements and annual certifications were necessary taxpayer did not file the agreements and annual certifications and is requesting relief before the failure_to_file them is discovered by the service sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement plr-116233-00 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreement and annual certification are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1_1503-2 for the tax years ended and and to file the annual certification described in sec_1_1503-2 for the tax years ended and the granting of an extension of time to file the agreements and annual certifications is not a determination that taxpayer is otherwise eligible to file the agreements and certifications -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely s allen goldstein reviewer office of the associate chief_counsel international
